      Case 4:20-cv-01734 Document 53 Filed on 12/04/20 in TXSD Page 1 of 2
                                                                                      United States District Court
                                                                                        Southern District of Texas

                                                                                           ENTERED
                       IN THE UNITED STATES DISTRICT COURT                              December 04, 2020
                       FOR THE SOUTHERN DISTRICT OF TEXAS                               David J. Bradley, Clerk
                                 HOUSTON DIVISION

OCEAN NETWORK EXPRESS                            §
(NORTH AMERICA), INC., et al.,                   §
                                                 §
                       Plaintiffs,               §
                                                 §
VS.                                              §            CIVIL ACTION NO. H-20-1734
                                                 §
PACIFIC LUMBER RESOURCES,                        §
INC., et al.,                                    §
                                                 §
                                                 §
                       Defendants.               §

                                MEMORANDUM AND ORDER

       This case arises from a shipment of plywood from Brazil to Texas. Ocean Network Express

(North America) Inc. and Ocean Network Express Pte. Ltd. (“ONE”) shipped the plywood to

Pacific Lumber Resources, Inc., the consignee, under two bills of lading. The plywood arrived at

the Port of Houston in November 2018, and Pacific Lumber picked it up in late January 2019.

ONE sued in May 2020, alleging nonpayment of over $200,000 in charges relating to the bills of

lading. Pacific Lumber counterclaimed for $6,840, plus attorneys’ fees, alleging that ONE was

negligent and breached the bills of lading by failing to timely release the plywood, delaying Pacific

Lumber’s ability to sell it. ONE moved to dismiss the counterclaim because it was filed after the

one-year limitations period under the Carriage of Goods by Sea Act and the bills of lading. (Docket

Entry No. 40). Pacific Lumber responded by filing an amended answer that removed “all

counterclaims except that requesting a right to attorney fees should its defense prevail,” and that

voluntarily dismissed “remaining counterclaims for breach of contract and negligence without

prejudice pursuant to FRCP 41.” (Docket Entry No. 42).
      Case 4:20-cv-01734 Document 53 Filed on 12/04/20 in TXSD Page 2 of 2




       ONE replied, stating that the amended answer did not do what Pacific Lumber had agreed

to do. The amended answer set out an “affirmative defense” of a right to a setoff from ONE’s

alleged negligent failure to timely release the shipments for pickup, preventing Pacific Lumber

from being able to make timely sales. The amended answer alleged that any amount ONE

recovered had to be reduced by the damages from ONE’s negligence. And the amended answer

retained a counterclaim for attorney’s fees “to the extent there is a contractual or statutory right.”

ONE argues that this simply “repackages” the damages and fees counterclaims and reasserts them,

and asks the court to enter an order dismissing them, with prejudice. (Docket Entry No. 44).

       The court agrees with ONE.            Pacific Lumber’s claim for the damages “setoff” for

negligence and breach of contract is dismissed, with prejudice, along with any related claim for

attorney’s fees, as barred by limitations.

       ONE’s motion to dismiss counterclaims, (Docket Entry No. 40), is granted.


               SIGNED on December 4, 2020, at Houston, Texas.


                                                ______________________________________
                                                                   Lee H. Rosenthal
                                                            Chief United States District Judge




                                                      2
